   Case 2:09-md-02047-EEF-MBN Document 22920 Filed 08/03/20 Page 1 of 13



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                          *
 PRODUCTS LIABILITY LITIGATION                                *
                                                              *           CIVIL ACTION
                                                              *
                                                              *           MDL NO. 2047
                                                              *
                                                              *           SECTION L (5)
 THIS DOCUMENT RELATES TO:                                    *
 Elizabeth Bennett, et al. v. Gebr. Knauf                     *
 Verwaltungsgesellschaft, KG, et al., No. 14-2722             *


                                     ORDER & REASONS

        Pending before the Court are Defendants’ Motions to Dismiss Claims Asserted by Michael

Phillips, Peter & Lin H. Robinson, Jeremy Jordan, Cesar & Ines Jaramillo, and Annetta, LLC &

Baco Annetta LLC, R. Doc. 22666, Richard Calevro, R. Doc. 22682, and Martin Kuntz, R. Doc.

22671, Under Rule 37, or Alternatively, Other Sanctions. Plaintiffs oppose the motions, R. Docs.

22791; 22792; 22793, and Defendants have filed replies, R. Docs. 22846; 22835; 22831. Because

the motions all present the same issue, the Court considers them collectively. Having considered

the applicable law and the parties’ arguments, the Court now rules as follows.

   I.      BACKGROUND

        From 2004 through 2006, the housing boom in Florida and rebuilding efforts necessitated

by Hurricanes Rita and Katrina led to a shortage of construction materials, including drywall. As

a result, drywall manufactured in China was brought into the United States and used to construct

and refurbish homes in coastal areas of the country, notably the Gulf Coast and East Coast.

Sometime after the installation of the Chinese drywall, homeowners began to complain of

emissions of foul-smelling gas, the corrosion and blackening of metal wiring, surfaces, and objects,

and the breaking down of appliances and electrical devices in their homes. See In re Chinese-
   Case 2:09-md-02047-EEF-MBN Document 22920 Filed 08/03/20 Page 2 of 13



Manufactured Drywall Prods. Liab. Litig., 894 F. Supp. 2d 819, 829–30 (E.D. La. 2012), aff’d,

742 F.3d 576 (5th Cir. 2014). Many of these homeowners also began to complain of various

physical afflictions believed to be caused by the Chinese drywall.

       These homeowners then began to file suit in various state and federal courts against

homebuilders, developers, installers, realtors, brokers, suppliers, importers, exporters, distributors,

and manufacturers who were involved with the Chinese drywall. As a result, many homebuilders

also filed suit seeking to recoup their damages. Because of the commonality of facts in the various

cases, this litigation was designated as a multidistrict litigation. Pursuant to a Transfer Order from

the United States Judicial Panel on Multidistrict Litigation on June 15, 2009, all federal cases

involving Chinese drywall were consolidated for pretrial proceedings in MDL 09-2047 before this

Court. Since that date, numerous cases have been consolidated, involving thousands of individua l

claims; over 20,000 documents have been entered into the record, millions of documents have

been exchanged in discovery, depositions have been taken in the United States and in China, and

over thirty Pretrial Orders have been issued; the Court has appointed steering committees and

liaison counsel for plaintiffs, homebuilders, insurers, installers, and manufacturers, and it has

presided over monthly status conferences, hearings, and several bellwether trials.

       The Chinese drywall at issue was largely manufactured by two groups of defendants: (1)

the Knauf Entities and (2) the Taishan Entities. The litigation has focused upon these two entities

and their downstream associates and has proceeded on strikingly different tracks for the claims

against each group.

       A. The Knauf Defendants

       The Knauf Entities are German-based, international manufacturers of building products,

including drywall, whose Chinese subsidiary, Knauf Plasterboard (Tianjin) Co., Ltd. (“KPT”),
                                                  2
    Case 2:09-md-02047-EEF-MBN Document 22920 Filed 08/03/20 Page 3 of 13



advertised and sold its Chinese drywall in the United States. The Knauf Entities are named

defendants in numerous cases consolidated with the MDL litigation and litigation in state courts.

         The Knauf Entities first entered their appearance in the MDL litigation on July 2, 2009.

Thereafter, the Court presided over a bellwether trial in Hernandez v. Knauf Gips KG, Case No.

09-6050, involving a homeowner’s claims against KPT for defective drywall. The Court found in

favor of the plaintiff family in Hernandez, issued a detailed Findings of Fact and Conclusions of

Law, and entered a Judgment in the amount of $164,049.64, including remediation damages in the

amount of $136,940.46—which represented a remediation cost of $81.13 per square foot based on

the footprint square footage of the house.

         Subsequently, the Knauf Entities agreed to institute a pilot remediation program utilizing

the remediation protocol formulated by the Court from the evidence in Hernandez. The Knauf

pilot remediation program is now completed and has remediated more than 2,200 homes

containing KPT Chinese drywall using the same general protocol.         At the Court’s urging, the

parties began working together to monetize this program and make it available to a broader class

of plaintiffs.

         On December 20, 2011, the Knauf Entities and the PSC entered into a global, class

Settlement Agreement (“Knauf Settlement Agreement”), which was designed to resolve all Knauf-

related, Chinese drywall claims. In addition to the Knauf Settlement Agreement and after a jury

trial in a bellwether case, numerous defendants in the chain-of-commerce with the Knauf Entities

have entered into class settlement agreements, the effect of which settles almost all of the Knauf

Entities’ chain-of-commerce litigation. The total amount of the Knauf Settlement is approximately

$1.1 billion. Thereafter, additional claims were filed against Knauf and others.



                                                 3
    Case 2:09-md-02047-EEF-MBN Document 22920 Filed 08/03/20 Page 4 of 13



         B. The Bennett Class Action

         The instant matter is a purported class action filed on November 13, 2014 by Elizabeth

Bennett in the Northern District of Alabama. 1 Ms. Bennet raised claims on her own behalf and on

the behalf of a nationwide class of similarly situated homeowners who allegedly suffered damages

due to the presence of defective Chinese drywall in their homes. The Plaintiffs raised claims

against the Knauf Entities for negligence, negligence per se, strict liability, breach of express

and/or implied warranty, redhibition, violations of the Louisiana Products Liability Act, private

nuisance, negligent discharge of a corrosive substance, unjust enrichment, violations of consumer

protection laws, and equitable and injunctive relief and medical monitoring with respect to the

manufacture of allegedly defective Chinese drywall. In January 2015, the Judicial Panel on

Multidistrict Litigation transferred the case to the Eastern District of Louisiana and consolidated

it with the In re Chinese Manufactured Drywall Liability Litigation, MLD 09-2047, currently

pending before this Court.

         On October 31, 2019, the Court granted leave for Plaintiffs to add several new Plaintiffs to

the action. R. Doc. 22357. The case now involves 130 affected properties. On that date, the Court

also extended many of the Case Management Order’s deadlines. R. Doc. 22357. With discovery

well underway, the Knauf Defendants have begun to file dispositive motions targeting the claims

of several individual plaintiffs.




         1
            On January 22, 2020, the Court granted Defendant’s Motion to Deny Class Certification, finding that the
predominance requirement of Rule 23(b)(3) was not satisfied. R. Docs. 22524, 22528. Specifically, the Court noted
that the variety in the individual claims, which included personal injury and property damage claims, theories of
liability, applicable state laws and defenses, and damage calculations precluded the finding of predominance necessary
to warrant class certification.
                                                          4
   Case 2:09-md-02047-EEF-MBN Document 22920 Filed 08/03/20 Page 5 of 13



   II.      PENDING MOTIONS

   A. Defendants’ Motion to Dismiss Claims Asserted by Michael Phillips, Peter & Lin H.
      Robinson, Jeremy Jordan, Cesar & Ines Jaramillo, and Annetta, LLC & Baco
      Annetta LLC Under Rule 37 or, Alternatively, for Other Sanctions [R. Doc. 22666]

         In this motion, Defendants seek dismissal of claims asserted by Michael Phillips, Peter and

Lin H. Robinson, Jeremy Jordan, Cesar and Ines Jaramillo, and Annetta, LLC and Baco Annetta

on the grounds that these Plaintiffs either failed to attend their depositions or failed to

accommodate the inspections of their properties. R. Doc. 22666.

         Michael Phillips’ claims arise from the alleged presence of defective Chinese drywall in a

property located at 11263 Creek Drive, Gulfport, Mississippi. Defendants argue dismissal of

Phillips’ claims is warranted because although the parties had agreed to conduct an inspection of

the affected property on September 30, 2019, access to the property was not provided and an

alternative inspection date never arranged. R. Doc. 22666-1 at 4. Additionally, Defendants contend

Phillips was unable to appear at his deposition on December 2, 2019, and failed to appear for the

rescheduled deposition on December 18, 2019. Id. at 5.

         Peter and Lin H. Robinson’s claims arise from the alleged presence of defective Chinese

drywall in a property located at 131 Sea Oaks Drive, Long Beach, Mississippi. Defendants argue

that dismissal of the Robinsons’ claims is warranted because the Robinsons failed to attend a

deposition noticed for December 12, 2019, a date that Plaintiffs’ counsel had not objected to, and

“no availability was provided” by counsel for an alternative deposition date. Id. Defendants further

argue that they have been unable to inspect the Robinsons’ property. Id. at 8.

         Jeremy Jordan’s claims arise from the alleged presence of defective Chinese drywall in a

property located at 11592 Azalea Trace, Gulfport, Mississippi. Defendants contend dismissal of

Jordan’s claims is warranted because he was unable to attend his noticed deposition due to
                                                  5
      Case 2:09-md-02047-EEF-MBN Document 22920 Filed 08/03/20 Page 6 of 13



“surgery-related circumstances” and no alternative date was ever provided. Defendants contend

these circumstances “do not excuse the months of delay in providing dates on which they might

otherwise be deposed.” Id. at 10. Additionally, Defendants have been unable to inspect Jordan’s

property because the property was lost in foreclosure. Id. at 6.

         Cesar and Inez Jaramillo’s claims arise from the alleged presence of defective Chinese

drywall in a property located at 5301 Nicklaus Drive, Winter Haven, Florida. Defendants argue

dismissal of the Jaramillo’s claims is warranted because the Jaramillos were unable to attend their

depositions due to “surgery-related circumstances” and no alternative dates were ever provided.

Id. Defendants contend these circumstances “do not excuse the months of delay in providing dates

on which they might otherwise be deposed.” Id. at 10.

         Annetta, LLC and Baco Annetta’s (“the Annetta Entities”) claims arise from the alleged

presence of defective Chinese drywall in a property located at 363 NE 30th Avenue, Homestead,

Florida. Defendants argue dismissal of the Annetta Entities’ claims is warranted because these

Plaintiffs were unable to attend their depositions due to “surgery-related circumstances” and no

alternative dates were ever provided. Id. at 6. Defendants contend these circumstances “do not

excuse the months of delay in providing dates on which they might otherwise be deposed.” Id. at

10.

         Plaintiffs oppose the motion, arguing that sanctions under Rule 37 are inappropriate

because Defendants failed to compel the depositions or inspections upon which the instant motion

is based. R. Doc. 22791. Plaintiffs aver that depositions can be expeditiously arranged for all

Plaintiffs but Cesar Jaramillo, who currently lives in a rehabilitation facility. Id. at 8.




                                                   6
   Case 2:09-md-02047-EEF-MBN Document 22920 Filed 08/03/20 Page 7 of 13



   B. Defendants’ Motion to Dismiss Claims Asserted by Richard Calevro under Rule 37
      Or, Alternatively, For Other Sanctions [R. Doc. 22682]

       In this motion, Defendants seek dismissal of Richard Calevro’s claims, or, alternatively

sanction under Rule 37, on the grounds that Calevro has not produced a Plaintiff Profile Form, a

Supplemental Plaintiff Profile Form, an Owner Affidavit, or a Plaintiff Fact Sheet, nor has he

submitted to a deposition. R. Doc. 22682-1 at 3. Calevro’s claims arise from the presence of

allegedly defective Chinese-manufactured drywall in a property located at 5040 Georgia Street,

Bay Saint Louis, Mississippi. Id. at 3.

       In opposition, Calevro argues that a deposition was unilaterally noticed by Defendants for

a date Plaintiff could not accommodate. He maintains that Defendants were informed of the

conflict in advance of the deposition yet made no effort to reschedule “during the weeks that

remained prior to the expiration of the discovery period.” R. Doc. 22793 at 7. Additionally, Calevro

attaches to his opposition a Plaintiff Profile Form, Supplemental Plaintiff Profile Form, and

Plaintiff Fact Sheet, which he argues render the pending motion moot. Id. at 7–8. Calevro avers

these documents were contemporaneously served on Defendants through the Brown Greer portal.

       Defendants have filed a reply, arguing that they were never informed that Plaintiff would

be unable to attend his deposition. R. Doc. 22831. Further, Defendants argue the untimely

attachment of the outstanding documents does not moot the motion as the documents were

“excessively late,” produced in an “inappropriate method of serving new evidence,” and because

Calevro has never submitted to a deposition. Id. at 3.




                                                 7
   Case 2:09-md-02047-EEF-MBN Document 22920 Filed 08/03/20 Page 8 of 13



    C. Defendants’ Motion to Dismiss Claims Asserted by Martin Kuntz Under Rule 37 of,
       Alternatively, Other Sanctions [R. Doc. 22671]

        In this motion, Defendants seek dismissal of Martin Kuntz’s claims, or, alternatively

sanctions under Rule 37, on the grounds that Kuntz has not produced “a single document in support

of his claims,” nor has he submitted a Plaintiff Profile Form, a Supplemental Plaintiff Profile Form,

or a Plaintiff Fact Sheet. R. Doc. 22671-1 at 7. Alternatively, Defendants seek partial summary

judgment with respect to any non-remediation claims on the grounds that Kuntz was only assigned

remediation claims by the property’s prior owner, Steve Binns. Martin Kuntz’s claims arise from

the alleged presence of Chinese drywall in a property located at 1417 Southwest Devera Avenue,

Port St. Lucie, Florida. Id. at 3.

        Kuntz opposes the motion, acknowledging that he had not disclosed the required

documents but noting that he was deposed on December 19, 2019 and “answered all questions for

hours regarding the purchase of the Affected Property and the assignment he received by sellers.”

R. Doc. 22792 at 7. Kuntz notes that at no time after the deposition did Defendants attempt to

compel production of discovery documentation. Id. Nevertheless, Kuntz attaches to his opposition

a Plaintiff Profile Form, Supplemental Plaintiff Profile Form, and Plaintiff Fact Sheet. Id. at 8.

Kuntz avers any delay in the production of these documents is attributable to “a breakdown in

Plaintiff counsel’s internal tracking system within its office.” Id. Additionally, Kuntz suggests that

Binns’ retention of rights “is a matter not suited for summary judgment.” Id. at 9.

        In reply, Defendants argue the untimely attachment of the outstanding documents does not

moot the motion as the documents were “excessively late,” produced in an “inappropriate method

of serving new evidence,” and because Kuntz has never submitted to a deposition. R. Doc. 22835

at 2.

                                                  8
   Case 2:09-md-02047-EEF-MBN Document 22920 Filed 08/03/20 Page 9 of 13



   D. LAW & ANALYSIS

       Rule 37 authorizes courts to sanction parties that fail to comply with a court order or

otherwise adequately participate in the discovery process. Fed. R. Civ. P. 37. In particular, Rule

37(d)(1)(a) authorizes the imposition of sanctions when a party fails to attend its own deposition

after being served with proper notice. Fed. R. Civ. P. 37(d)(1)(a). Sanctions available to the court

include, among others, striking the pleadings, staying proceedings, and dismissal with prejudice.

Fed. R. Civ. P. 37(b)(2)(a)(i)-(vi). In the Fifth Circuit, courts must consider whether the sanction

furthers Rule 37’s important goal of punishing misbehaving parties and deterring similar conduct

in the future. Chilcutt v. United States, 4 F.3d 1313, 1321 (5th Cir. 1993). Although “[l]esser

sanctions do not require a finding of willfulness,” Smith & Fuller, P.A. v. Cooper Tire & Rubber

Co., 685 F.3d 486, 488 (5th Cir. 2012), dismissal with prejudice is a severe sanction only available

where the refusal to comply is the product of bad faith or willfulness and where a less drastic

sanction would not further Rule 37’s goal of deterrence. Batson v. Neal Spelce Assocs., Inc., 765

F.2d 511, 514 (5th Cir. 1985).

       Plaintiffs Phillips, the Robinsons, Jordan, the Jaramillos, the Annetta Entities, and Calevro

all either failed to attend their depositions or were unable to attend them due to extenuating

circumstances. Additionally, Phillips and the Robinsons have failed to allow property inspections.

The Court recognizes that Defendants’ inability to conduct depositions and/or inspections for these

Plaintiffs has significantly frustrated the discovery process, drawn out this litigation, and

prejudiced Defendants’ ability to develop a defense to their claims. However, the Court does not

find that the dramatic sanction of dismissal to be an appropriate because the record does not

indicate that any of these Plaintiffs acted willfully or in bad faith. Indeed, it appears as though



                                                 9
  Case 2:09-md-02047-EEF-MBN Document 22920 Filed 08/03/20 Page 10 of 13



Plaintiffs’ counsel often notified Defendants of scheduling conflicts in advance and merely

neglected to arrange alternative dates.

       Accordingly, the Court declines to dismiss these cases. It will, however, exercise its

discretion under Rule 37 and order Plaintiffs to promptly submit to depositions and/or property

inspections. Considering the fact that the discovery period is over and the delay has caused

prejudice to Defendants, Plaintiffs and Defendants shall each bear their own costs related to the

rescheduled depositions and or/inspections. However, in contrast to the other Plaintiffs, Mr.

Phillips failed to appear for two depositions and failed to provide access to his property during a

scheduled inspection. The Court believes his actions have more significantly frustrated the

discovery process than those of other Plaintiffs and therefore warrant a more dramatic sanction.

Accordingly, Mr. Phillips must bear all reasonable costs associated with his rescheduled deposition

and property inspection.

       Plaintiffs Calevro and Kuntz also failed to submit Plaintiff Fact Sheets, Plaintiff Profile

Forms, and Supplemental Plaintiff Profile Forms in a timely manner. The Court recognizes that

the delay in document production has significantly frustrated the discovery process and prejudiced

Defendants’ ability to develop a defense to Calevro and Kuntz’s claims. However, the record does

not indicate that Calevro or Kuntz acted willfully or in bad faith. In fact, Kuntz’s counsel avers

that any delay is attributable not to Kuntz himself but to problems with counsel’s “internal tracking

system.” R. Doc. 22792 at 6. The Court accordingly declines to penalize Kuntz and Calevro for

what could conceivably amount to attorney oversight, particularly because the documents were

eventually produced.

         Lastly, Defendants seek partial summary judgment on Kuntz’s non-remediation claims.

Summary judgment is appropriate when “the pleadings, the discovery and disclosure materials on
                                                 10
  Case 2:09-md-02047-EEF-MBN Document 22920 Filed 08/03/20 Page 11 of 13



file, and any affidavits show that there is no genuine issue as to any material fact and that the

movant is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (citing Fed. R. Civ. P. 56(c)); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).

When assessing whether a dispute as to any material fact exists, the Court considers “all of the

evidence in the record but refrains from making credibility determinations or weighing the

evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008).

       The Court concludes that partial summary judgment is warranted with respect to Kuntz’

non-remediation claims. Defendants have demonstrated that Kuntz purchased the affected property

from Binns on January 11, 2019, and received an assignment of claims that same day. Specifically,

the “Assignment of Claims & Retention of Rights Agreement” provides that Binns, as the seller

of the affected property, agreed to “assign[] and transfer[] to Kuntz all filed claims he may possess

related to the remediation of the residential structure containing Chinese-manufactured drywall.”

R. Doc. 22671-4 at 2. Binns specifically retained non-remediation claims, including but not limited

to claims for alternative living expenses, personal property, loss of equity, diminution in value,

and loss of use and enjoyment, for himself. Id. Plaintiff has not provided any argument or evidence

to create a genuine issue of material fact with respect to Binns’ retention of all non-remediation

based claims. Accordingly, Kuntz only has the right to prosecute remediation-based claims, and

all other claims he asserts must be dismissed.

    E. CONCLUSION

       Based on the foregoing,

       IT IS ORDERED that Defendants’ Motion to Dismiss Claims Asserted by Michael

Phillips, Peter & Lin H. Robinson, Jeremy Jordan, Cesar & Ines Jaramillo, and Annetta, LLC &
                                                 11
  Case 2:09-md-02047-EEF-MBN Document 22920 Filed 08/03/20 Page 12 of 13



Baco Annetta LLC Under Rule 37 or, Alternatively, for Other Sanction, R. Doc. 22666, is

GRANTED IN PART and DENIED IN PART. The motion is GRANTED to the extent it seeks

an order requiring Plaintiffs’ to submit to depositions and/or inspections, but is DENIED to the

extent it seeks the sanction of dismissal.

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss Claims Asserted by

Richard Calevro under Rule 37 Or, Alternatively, For Other Sanctions, R. Doc. 22682, is

GRANTED IN PART and DENIED IN PART. The motion is GRANTED to the extent it seeks

an order requiring Calevro to submit to depositions and/or inspections, but is DENIED to the

extent it seeks the sanction of dismissal.

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss Claims Asserted by

Martin Kuntz under Rule 37 Or, Alternatively, For Other Sanctions, R. Doc. 22671, is GRANTED

IN PART and DENIED IN PART. The motion is GRANTED to the extent it seeks partial

summary judgment on Kuntz’s non-remediation claims, but is DENIED to the extent it seeks

sanctions.

       IT IS FURTHER ORDERED that the parties arrange for depositions of Michael Phillips ,

Peter & Lin H. Robinson, Jeremy Jordan, Cesar & Ines Jaramillo, Annetta, LLC & Baco Annetta

LLC, and Richard Calevro, within fourteen days of this order’s issuance. Due to ongoing concerns

regarding the global outbreak of COVID-19, these depositions              may take place via

videoconference. Plaintiffs and Defendants are to bear their own costs, except for Mr. Phillips ,

who shall bear all reasonable costs associated with his deposition.

       IT IS FURTHER ORDERED the parties arrange for inspections of Michael Phillips’ and

Peter and Lin H. Robinson’s properties within one month of this order’s issuance. The Robinsons



                                                12
  Case 2:09-md-02047-EEF-MBN Document 22920 Filed 08/03/20 Page 13 of 13



and Defendants shall each bear their own costs. Mr. Phillips shall bear all reasonable costs

associated with the inspection.

       IT IS FURTHER ORDERED that Kuntz and Calevro properly provide all outstanding

documents necessary to complete the discovery process to Defendants within seven days.

       New Orleans, Louisiana this 31st day of July, 2020.



                                                               ________________________
                                                                      Eldon E. Fallon
                                                                United States District Judge




                                              13
